DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “a tilt control assembly” in claim 7 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above. The term “assembly” is a nonce term that is modified only by the function it performs of “tilt control.”
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 7 has been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “The tilt control assembly 50 may be capable of ensuring the treatment arrays 34A, 34B are kept in alignment with each other and scanning array 32 ... The tilt control assembly 50 may operate to focus the treatment arrays 34A, 34B, such that the intersection of the HIFU beams emitted by the treatment arrays 34A, 34B occurs at the appropriate depth, as determined by the location of the bleed site” ([0030]). Fig. 5 further provides a structural depiction of the tilt control assembly 50. 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myhr et al. (US 2019/0009111). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding claim 1, Myhr teaches an ultrasound scanning and treatment system, comprising (“In a first aspect of the invention there is provided a system for treating wrinkles and rejuvenating skin on a human body, the system comprising a diagnostic component and a therapeutic component” [0067] via ultrasound, whereby the “diagnostic component” corresponds to the scanning system and the “therapeutic component” corresponds to the treatment system):
an ultrasound probe (“an ultrasound probe, wherein the diagnostic component and the therapeutic component are connected to the ultrasound probe for diagnosis and therapy” [0067]), comprising:
a scanning array configured to generate a set of scan data for a scanned volume;
a first treatment array and a second treatment array, wherein the first treatment array and second treatment array are configured to deliver a treatment to a portion of the scanned volume (As illustrated by Fig. 6c, reproduced below, “[i]n the 3rd arrangement from above, two therapeutic arrays (614) are mounted on each side of the diagnostic array (613)” [0167]; Further, “[t]he processor running a program stored in the memory causing the system to perform the steps of obtaining an image of a depth of the skin in a region of interest on the skin using the diagnostic component…and applying the ultrasound therapy foci at each of the depths using the therapeutic component” [0067]; finally, “[t]he objectives of the herein novel and inventive skin rejuvenance systems, are e.g. …Diagnostic or measurements of the skin thickness in question, 2D or 3D digital mapping of the targeted skin volumes” [0038]); wherein the scanning array, the first treatment array and the second treatment array are enclosed within a protective shell filled with an acoustic coupling medium ([0110] – “a fluid bath connecting to the skin through a dome”, [0164]-[0165], dome 611 with fluid-filled compartment 610, see figure 6C below); a motor configured to incrementally move the ultrasound probe (“To handle movement of the patient, motors can be added to the joint of the fixture so that it becomes a robotic arm that is able to follow movements of the patient. The robotic arm can also move the probe across the skin for treating a larger region of the skin, also with for example a probe that provides scanning of the diagnostic and therapy beams across a skin surface” [0196]) ; and
a processor communicatively coupled to the ultrasound probe and the motor and configured to determine a location of an anomaly in the set of scan data, wherein the portion of the scanned volume contains the anomaly (“The processor running a program stored in the memory causing the system to perform the steps of obtaining an image of a depth of the skin in a region of interest on the skin using the diagnostic component, and, at each target point of a plurality of target points in the region of interest, determining how many ultrasound therapy foci to apply and the depths of each of the ultrasound therapy foci based on the image, and applying the ultrasound therapy foci at each of the depths using the therapeutic component” [0067]; Further, “[t]he processor running the program further causes the system to move the transducer in a direction orthogonal to the line and repeat the steps of obtaining along additional lines to obtain a plurality of 2D images that are combinable to form a 3D image of the region of interest” [0073]; Thus, the processor is communicatively coupled to the ultrasound probe and the motor; it is noted that a target point in the region of interest of the skin, such as those listed in paragraph [0081], corresponds to an anomaly).

    PNG
    media_image1.png
    240
    497
    media_image1.png
    Greyscale


3rd arrangement of Fig. 6c with two therapy arrays 614 mounted on each side of the diagnostic array 613.


With regard to claim 2, Myhr further teaches the ultrasound scanning and treatment system of claim 1, wherein the first treatment array and the second treatment array (614 in 3rd arrangement of Fig. 6c above) are configured to generate high intensity focused ultrasound as part of the treatment (“The invention provides a sub system or energy transmitter(s) to deposit energy and/or inducing hyperthermia within defined regions of the skin or tissue, comprising an energy transmitter having a fixed or variable intensity and/or variable frequencies” [0091], whereby “[p]referably, the energy transmitter comprises a HIFU transmitter” [0093]).

Regarding claim 3, Myhr further teaches the ultrasound scanning and treatment system of claim 1, wherein the processor is configured to generate a sequence of images from the set of scan data (“The processor running the program further causes the system to move the transducer in a direction orthogonal to the line and repeat the steps of obtaining along additional lines to obtain a plurality of 2D images that are combinable to form a 3D image of the region of interest” [0073], whereby “a plurality of 2D images” is interpreted as a sequence of images from the set of scan data). 

With regard to claim 4, Myhr further teaches the ultrasound scanning and treatment system of claim 3, wherein the processor is configured to construct a three dimensional image from the generated sequence of images (The processor running the program further causes the system to move the transducer in a direction orthogonal to the line and repeat the steps of obtaining along additional lines to obtain a plurality of 2D images that are combinable to form a 3D image of the region of interest” [0073]).

Regarding claim 6, Myhr further teaches the ultrasound scanning and treatment system of claim 1, wherein the motor is configured to move the scanning array, the first treatment array, and the second treatment array in an elevation direction (“To handle movement of the patient, motors can be added to the joint of the fixture so that it becomes a robotic arm that is able to follow movements of the patient. The robotic arm can also move the probe across the skin for treating a larger region of the skin, also with for example a probe that provides scanning of the diagnostic and therapy beams across a skin surface” [0196]; Further, “the system can include a robotic arm on which the probe is mounted, the robotic arm capable of positioning and orienting the probe, wherein the robotic arm moves the transducer in the direction orthogonal to the line to obtain the 3D image” [0074], wherein the robotic arm is actuated by one or more motors; Since the probe includes the diagnostic array 613 and the two therapy arrays 614, moving the probe necessarily moves the arrays; Additionally, as per the Applicant’s specification, moving the probe “orthogonal to the line” across the skin’s surface encompasses “elevation (e.g., moving the probe head backward and forward on the patient)” and “azimuth (e.g., moving the probe head from left to right on the patient)” [0027] and Fig. 3 (modification reproduced below). 

    PNG
    media_image2.png
    403
    514
    media_image2.png
    Greyscale

Modification of Fig. 3 of instant application illustrating the axes of probe movement.
	With regard to claim 8, the ultrasound scanning and treatment system of claim 1, wherein: the scanning array operates at a first frequency, the first treatment array and the second treatment array operate at a second frequency, and the first frequency is greater than the second frequency (“the ultrasound probe transmits diagnostic ultrasound at a diagnostic frequency (DF) and therapeutic ultrasound at a therapeutic frequency (TF), wherein DF≥1.5·TF” [0069]; Thus, scanning and treatment operate at different frequencies where the scanning frequency is greater than the treatment frequency).

Regarding claim 13, Myhr further teaches the ultrasound scanning and treatment system of claim 1, further comprising a display configured to indicate an operating mode of the ultrasound probe (“display unit (907) to give inputs to the user, for example ultrasound images of the skin produced by the diagnostic unit, state parameters of the system and its operation, results of image analysis, etc.” [0193], whereby “parameters of the system and its operation” are interpreted as an imaging state, and thus an operation mode of the ultrasound probe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myhr as applied to claim 1, and further in view of Routh et al. (US 2008/0312562).
Regarding claim 5, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose wherein the processor is configured to determine a set of velocities, flow rates and/or a set of flow directions from the set of scan data. Routh is relied on instead as it teaches an analogous ultrasonic diagnostic and therapy system for stopping bleeding to the instant application. Specifically, Routh teaches that a “diagnostic transducer locates the blood vessel, preferably by Doppler detection of the flow of blood. The diagnostic transducer is coupled to the diagnostic section 20 of the system. The diagnostic transducer is controlled by a flow transceiver 22 of the diagnostic section which actuates the transducer and receives echo signals from the blood vessel. The echo signal information is coupled to a flow processor 24 of the diagnostic section which determines the location of the blood vessel and, in examples described below, also the rate (velocity) of the blood flow. This blood flow information is coupled to a therapy processor 132 in the therapeutic section 130 of the system. The therapy processor 132 utilizes the information to control the delivery of ultrasonic therapy to the blood flow through control of a therapy transmitter 134 of the therapeutic section. High intensity ultrasound is focused on the blood of the blood vessel through use of the locational and flow information provided by the diagnostic transducer” ([0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Myhr to incorporate the flow processor 24 of Routh for determining rate and velocity of blood flow from the diagnostic echo signal at different locations across the movement of the ultrasound probe of Myhr, in order to locate and “treat bleeding from any peripheral vessel quickly and effectively in an emergency situation” (Routh [0003]).  

With regard to claim 11, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose wherein the first treatment array and the second treatment array operate with a frequency between 0.5-2.5 MHz. Routh is relied on instead for teaching that “therapy transducers 42, 44 are operated in a lower MHz range of 2.5 to 4 MHz, for instance. Even lower frequencies of 1.0 to 1.5 MHz may be preferred for very deep arterial vessels” ([0024]). The range of 1.0 to 1.5 MHz is falls within the claimed range of 0.5-2.5 MHz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic arrays 614 of Myhr with the therapy transducers 42, 44 of Routh in order to “reduce and eliminate bleeding in punctured and slashed arteries through the effects of heating the artery walls and the blood itself” (Routh [0003]).  

Regarding claim 12, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose wherein the anomaly is a bleeding site. Routh is relied on instead and discloses “an ultrasonic diagnostic and therapeutic system constructed in accordance with the principles of the present invention for treatment of severed blood vessels,” whereby the system is placed “in the vicinity of a bleeding blood vessel [containing] a diagnostic transducer 12 and a therapy transducer 14. The diagnostic transducer locates the blood vessel, preferably by Doppler detection of the flow of blood” ([0018]). Thus, the flow of blood associated with the bleeding from the severed blood vessel is detected by Doppler ultrasound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Myhr to incorporate the flow processor 24 of Routh for determining rate and velocity of blood flow from the diagnostic echo signal at different locations across the movement of the ultrasound probe of Myhr, in order to locate and “treat bleeding from any peripheral vessel quickly and effectively in an emergency situation” (Routh [0003]).  


Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myhr as applied to claim 1, and further in view of Chen et al. (US 2019/0001159).
Regarding claim 7, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose it further comprising a tilt control assembly configured to focus high intensity focused ultrasound beams emitted by the first treatment array and the second treatment array. Chen is relied on instead as it teaches an apparatus for ultrasound imaging and therapy with high intensity focused ultrasound, which shares a technical field with the instant application. 
Specifically, Chen teaches in Fig. 2A (modification reproduced below) three ultrasound devices 104 coupled to support portions 102 connected by couplers 106 and including  “a substrate 100 may be equipped with one or more servomotors 208 or other servomechanisms” ([0083]). The paragraph further discloses that the “servomotor(s) or other servomechanisms may flex the substrate by directly actuating support portions 102 and/or couplers 106, and may be controlled using a controller 210 (e.g., a PID controller). In the example of FIG. 2A, the orientation of the support portions 102 is controlled so that the ultrasound waves are emitted towards target location 202. In this arrangement, the ultrasound devices are said to be ‘mechanically steered’.” It is noted that the “Medical ultrasound device 10 may include ultrasound elements arranged to provide HIFU and/or ultrasound elements arranged to receive ultrasound signals (for example to perform ultrasound imaging)” ([0064]). In the embodiment of Fig. 2A, the servomotors 208 may actuate the couplers 106 between the three devices, whereby the two outer devices may correspond to HIFU elements and the central device corresponds to an imaging array. Thus, the mechanical actuation of couplers 106 by servomotors 208 corresponds to the tilt control assembly as “the orientation of the support portions 102 is controlled so that the ultrasound waves are emitted towards target location 202” ([0083]). 

    PNG
    media_image3.png
    660
    470
    media_image3.png
    Greyscale

Modified reproduction of Fig. 2A of Chen illustration possible arrangement of imaging and HIFU arrays. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electronic steering of the two therapeutic arrays of the transducer of the 3rd arrangement of Fig. 6c of Myhr with the couplers 106 and servomotors 208 of Chen to provide mechanical steering and focusing of the treatment arrays at the target location as an obvious and well-known alternative to electrical steering for beam focusing.

With regard to claim 9, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose wherein the first treatment array and the second treatment array operate with a pulse length between 1 and 500 seconds. Chen is relied on instead for disclosing an ablation parameter where “short pulses are typically applied, for example with durations of 10 s or less, 5 s or less, or 3 s or less” ([0077]), which provide overlapping ranges with the claimed pulse length between 1 and 500 seconds. See MPEP 2144.05, whereby “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two therapeutic arrays and their processors of Myhr to provide HIFU pulses for the durations provided by Chen in order to ablate a region of interest while limiting “diffusion, which may inadvertently damage healthy tissues” ([0077]). 

Regarding claim 10, Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not explicitly disclose wherein the scanning array operates with a frequency between 2.5-3.5 MHz. Instead, Chen teaches “[i]n one example, the frequency used for HIFU is between 0.1 MHz and 1 MHz and the frequency used for imaging is between 1 MHz and 3 MHz” ([0094]). The frequency range “used for imaging” between 1 MHz and 3 MHz overlaps with the claimed range of 2.5 MHz – 3.5 MHz. See MPEP 2144.05 I. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic array 613 of Myhr with the imaging array of Chen at a frequency of 1-3 MHz in order to avoid increased attenuation loss of ultrasound waves at higher frequencies as they travel through a medium (Chen [0094]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myhr as applied to claim 1, and further in view of Moreau-Gobard (US 7,920,731).
Myhr teaches the ultrasound scanning and treatment system of claim 1, but does not disclose wherein the processor is configured to calculate frequency shifts from a set of ultrasound waves. Moreau-Gobard is relied on instead for disclosing locating internal bleeding of a blood vessel via ultrasound imaging, which shares a technical field with the instant application. 
Specifically, Moreau-Gobard teaches “examining the frequency shift of backscattered ultrasound waves,” whereby “[t]he change or shift in backscatter frequency increases as blood flows towards the transducer and decreases as blood flows away from the transducer” (Col. , lines ). Thus, the processing unit of Moreau-Gobard necessarily obtains the frequency of the emitted ultrasound wave and the frequency of the emitted ultrasound wave in order to determine a frequency shift (i.e., difference) that is depicted as an increase or decrease in blood flow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Myhr with the processing of Moreau-Gobard to determine the difference in the frequencies of the transmitted and received diagnostic ultrasound signal, in order to provide a useful visual representation of blood flow to a user in treating a patient in an emergency situation.
Response to Arguments
Objection to the drawings is withdrawn in light of the amendment to the specification.
Objection to claim 5 is withdrawn in light of the amendment to the claim.
Applicant has not addressed the interpretation of claims under 35 U.S.C. §112(f).
Applicant’s arguments with respect to prior art rejections of claims 1-14, filed 12/06/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793